internal_revenue_service number release date index number ------------------------------------------------------------ ----------------------------------------- ---------------------------------------- --------------------------------------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no -------------- ---------------------------------------------------- telephone number ---------------------- refer reply to cc psi b01 plr-130219-13 date date legend trust --------------------------------------------------- ----------------------------------------------------------------------------------------------------------------------------- date ---------------------------- date ------------------------- year ------- llc ---------------------------------------- x y a b ---------------------------------------------------- ---------------------------------------------------- ----------------- ------------- state ----------- dear --------------------------------------------------------------- this responds to a letter dated date and subsequent correspondence submitted on behalf of trust by trust's authorized representatives requesting rulings under sec_704 sec_721 sec_731 and sec_7701 of the internal_revenue_code plr-130219-13 the information submitted states that trust was created on date trust currently holds a diversified portfolio of securities including without limitation i all of the membership interests in llc a state limited_liability_company ii marketable_securities and other investments with an aggregate fair_market_value of approximately dollar_figurea and iii cash and cash equivalents llc was formed by trust in year to facilitate the management and eventual distribution of trust assets to trust’s remainder beneficiaries llc is managed solely by the trustees and will continue to be managed by the trustees for a reasonable period of time during the winding up of trust llc has been capitalized with trust assets and the current_assets of llc include without limitation marketable_securities and other investments with an aggregate fair_market_value in excess of dollar_figureb llc has not elected and will not elect to be treated as an association_taxable_as_a_corporation so long as llc remains wholly owned by trust and therefore trust has treated and will continue to treat llc as a disregarded_entity for federal_income_tax purposes substantially_all of the marketable_securities of trust and llc excluding cash maintained in accounts for administration_expenses are held in numerous separate investment accounts with each investment account being managed by a professional investment manager subject_to defined investment objectives and guidelines for each investment account the investment managers actively manage the investment accounts and make decisions about selling and buying securities based on their perception of opportunities in their sector thus trust and llc have and will continue to have significant turnover in the composition of their respective portfolios the trust agreement provides that trust will be held until the death of every member of a specified group of individual beneficiaries the last living member of that specified group died on date thus trust is now in the process of implementing certain steps for a smooth and orderly distribution of trust assets to the remainder beneficiaries to facilitate distribution of trust assets by asset class the trustees propose to form two separate series of llc in accordance with state law one series of llc x will be capitalized principally with equity securities from trust and llc and the other series of llc y will be capitalized principally with fixed income securities from trust and llc trust represents that x and y will each qualify as a series within the meaning of proposed sec_301_7701-1 neither x nor y will elect to be treated as an association_taxable_as_a_corporation for so long as they remain wholly- owned by trust and therefore x and y will be treated by trust as disregarded entities for federal tax purposes plr-130219-13 immediate full and final distribution of trust principal is not prudent at this time because of ongoing litigation until resolution of this litigation the trustees intend to hold a portion of trust assets in reserve for ongoing trust administration_expenses and resolution of the litigation therefore trust will continue to hold assets outside of x and y after the initial capitalization of x and y the trustees of trust propose to distribute membership interests in x and y to the remainder beneficiaries in accordance with the fractional share of trust residue to which each remainder beneficiary respectively is entitled rather than the actual individual securities owned by x and y trust states that the distribution of x and y interests by trust should be treated as i a non-taxable pro_rata distribution of x and y assets subject_to any related liabilities to the remainder beneficiaries in accordance with the fractional share of trust residue to which each remainder beneficiary respectively is entitled as if such assets had been distributed outright from trust to the remainder beneficiaries followed by ii a deemed capital_contribution of those same assets by the remainder beneficiaries to x and y in a non-taxable exchange for interests in x and y trust represents that pursuant to proposed sec_301_7701-1 x and y will each be treated as having been converted to a partnership for federal tax purposes upon the distribution of interests in x and y to the remainder beneficiaries after trust has distributed interests in x and y to the remainder beneficiaries trust contemplates making additional distributions to the remainder beneficiaries the trustees contemplate permitting each remainder beneficiary to elect whether to receive his or her additional trust distribution in the form of a capital_contribution to x or y or as a separate-share trust distribution to the remainder beneficiary outright in cash or in_kind if the remainder beneficiary elects to receive the distribution in the form of an additional capital_contribution to x or y an additional_contribution trust will contribute the remainder beneficiary’s share of trust assets in accordance with and proportionate to each remainder beneficiary’s vested residual percentage share of trust directly to x or y on behalf of the remainder beneficiary trust intends to treat the additional contributions as a deemed_distribution of trust assets to the remainder beneficiaries followed by a deemed contribution of the distributed assets by the remainder beneficiaries to x or y trust represents that the trustees will make cash distributions sufficient to carry out all distributable_net_income of trust so that trust corpus distributions comprising or adding to the beneficiaries’ membership in x and y will not carry out any distributable_net_income and therefore no gain_or_loss would be recognized by trust or by the remainder beneficiaries upon the deemed in-kind distributions of trust assets comprising or adding to x and y trust represents that x’s and y 's operating agreements will be drafted with the intent to comply with sec_704 and sec_704 they will require that a separate capital plr-130219-13 account be established and maintained for each partner in accordance with the capital_account maintenance rules of sec_1_704-1 the agreements will require that on liquidation of x or y liquidating distributions will be made in accordance with the capital_account balances of the partners the agreements will also contain a qualified_income_offset as defined by sec_1_704-1 except as required by sec_704 each partner will be allocated a pro_rata share of partnership income gain loss deduction and credit in accordance with the regulations under sec_704 additionally the agreements will provide that the capital accounts of the partners will be increased or decreased to reflect a revaluation of the property of x and y on x’s and y's books upon the occurrence of a revaluation event revaluation events will include a the acquisition of an additional interest by any new or existing partner in exchange for more than a de_minimis contribution of property including money or in exchange for the provision of services to or for the benefit of the partnership b a distribution of more than a de_minimis amount of property by x or y to a partner as consideration for an interest in such partnership c the last day of each fiscal quarter in accordance with generally accepted industry accounting practices and d the liquidation of x or y within the meaning of sec_1_704-1 thus x and y will make revaluations at least annually in accordance with sec_1 e iii b ii trust expects that x and y will hire various managers to actively manage the investments each manager will manage their portfolio and make decisions about selling and buying securities based on their perception of opportunities in their sector thus trust expects that x and y will have significant turnover in the composition of their portfolios the following are representations by trust regarding x and y when x and y each convert to a partnership trust represents that x and y each will qualify as a securities_partnership as defined in sec_1_704-3 each transferor to x or y will contribute or be deemed to contribute only cash and or a diversified portfolio of stock and securities within the meaning of sec_1 c i and securities within the meaning of sec_1_351-1 x and y will continue to invest only in cash and or a diversified portfolio of stock any other transferor who has or will contribute assets to x or y has contributed or will contribute only cash and or a diversified portfolio of stock and secutities the deemed contribution of the diversified portfolio of securities to x and y by the beneficiaries of trust will not be taxable under sec_721 because this deemed contribution will not result directly or indirectly in a diversification of the interests of the respective remainder beneficiaries the securities contributed to x and y will be actively_traded within the meaning of sec_1_1092_d_-1 plr-130219-13 for purposes of making reverse sec_704 allocations x and y will adopt the partial netting approach as described in sec_1_704-3 all sec_704 and reverse sec_704 allocations made under the partial netting approach will at all times comply with sec_1_704-3 x and y will consistently apply the partial netting approach to all of their qualified_financial_assets for all taxable years in which x and y qualify as securities partnerships the partial netting approach adopted by x and y will preserve the tax_attributes of each item of gain_or_loss realized by x and y each person that will own an interest directly or indirectly in x and y is currently subject_to federal_income_tax at the highest applicable tax_rate further each such person expects to continue to be subject_to federal_income_tax at the highest applicable tax_rate finally trust represents that contributions or revaluations of property and the corresponding allocations of tax items by x and y will not be made with a view to shifting the tax consequences of built-in_gain or built-in_loss among the partners in a manner that would substantially reduce the present_value of the partners' aggregate tax_liability the following are representations by trust regarding the additional contributions trust will contribute on behalf of the remainder beneficiaries only cash and or a diversified portfolio of stocks and securities within the meaning of sec_1_351-1 to x or y each subsequent transferor to x or y will contribute or be deemed to contribute only cash and or a diversified portfolio of stocks and securities within the meaning of sec_1_351-1 x and y will continue to invest only in cash and or a diversified portfolio of stock and securities within the meaning of sec_1_351-1 any other transferor who has or will contribute assets to x or y has contributed or will contribute only cash and or a diversified portfolio of stock and securities x and y will each qualify as a securities_partnership as defined in sec_1 the securities contributed to x and y will be actively_traded within the meaning e iii of sec_1_1092_d_-1 trust requests the following rulings prior to the distribution of interests in x and y to the remainder beneficiaries x and y will be disregarded entities as long as they remain single member series of a single- member limited_liability_company wholly-owned by trust and items of income deduction credit gains and losses with respect to assets held within x and y should be reported directly on trust's federal_income_tax returns as if trust continued to hold x and y assets directly upon the distribution of interests in x and y to the remainder beneficiaries x and y will be converted from disregarded entities to partnerships for federal tax purposes and plr-130219-13 distribution of x and y interests by trust shall be treated as i a non-taxable pro_rata distribution of x and y assets subject_to any related liabilities to the remainder beneficiaries in accordance with the fractional share of trust residue to which each remainder beneficiary respectively is entitled as if such assets had been distributed outright from trust to the remainder beneficiaries followed by ii a deemed capital_contribution of those same assets by the remainder beneficiaries to x and y in a non- taxable_exchange for interests in x and y once x and y become partnerships for federal tax purposes any subsequent in-kind trust distribution of a diversified portfolio of stocks and securities within the meaning of sec_1_351-1 that is transferred as an addition to x or y on behalf of some or all remainder beneficiaries who hold or thereby acquire membership interests in x or y shall be treated as i a non-taxable pro_rata distribution of such trust assets subject_to any related liabilities to the remainder beneficiaries holding or thereby acquiring membership interests in x or y in accordance with the proportionate fractional share of the trust residue to which each remainder beneficiary respectively is entitled as if such assets had been distributed outright from trust to such remainder beneficiaries followed by ii a deemed capital_contribution of those same assets by such remainder beneficiaries to x or y in a non-taxable exchange for membership interests in x or y x’s and y's use of the partial netting approach as defined in sec_1_704-3 for aggregating gains and losses from qualified_financial_assets for the purpose of making reverse sec_704 allocations is reasonable within the meaning of sec_1_704-3 x and y have permission to aggregate built-in gains and losses from qualified_financial_assets contributed to x and y by a partner with built-in gains and built-in losses from revaluations of qualified_financial_assets held by x and y for purposes of making allocations under sec_704 and sec_1_704-3 after x and y become partnerships for federal tax purposes in-kind distributions of qualified_financial_assets from x and y to one or more of its members will not be deemed a distribution of money under sec_731 as a result an in-kind distribution will not be treated as a sale_or_exchange and the distributee member should not recognize any gain_or_loss in connection therewith further both i the aggregate built-in_gain or loss at the partnership level and ii the portion of such aggregate built-in_gain or loss allocable to the partner receiving such distribution may be adjusted by the full amount of net unrealized_gain or loss in the assets so distributed ruling_request sec_301_7701-3 of the procedure and administration regulations provides in part that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its plr-130219-13 classification for federal tax purposes an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner sec_301_7701-3 provides that in the absence of an election to be classified as an association a domestic eligible_entity with a single member will be disregarded as an entity separate from its owner trust's contribution of marketable_securities to x and y in exchange for the all of the ownership interests in x and y is disregarded for federal tax purposes because x and y will not elect to be classified as an association and therefore will be disregarded as entities separate from trust for federal tax purposes therefore as long as trust remains the single member of x and y items of income deduction credit gains and losses with respect to assets held within x and y should be reported directly on trust's federal_income_tax returns as if trust continued to hold x and y assets directly ruling_request revrul_99_5 1991_1_cb_434 explains the federal_income_tax consequences when a single member domestic limited_liability_company that is disregarded for federal tax purposes as an entity separate from its owner under sec_301_7701-3 becomes an entity with more than one owner that is classified as a partnership for federal tax purposes revrul_99_5 addresses two situations in which the disregarded_entity becomes an entity classified as a partnership for federal tax purposes in situation an unrelated_person purchases an interest in the disregarded_entity from its owner for cash in situation an unrelated_person contributes cash to the disregarded_entity in exchange for an interest in the entity in situation revrul_99_5 concludes that the purchase of an interest in a disregarded_entity will be treated as the purchase of a share of the assets of the entity the assets being treated as owned directly by the owner of the disregarded_entity followed immediately by the contribution of the assets by the purchaser and the original owner to a newly formed partnership in exchange for ownership interests in situation revrul_99_5 concludes that the unrelated third party and the owner of the disregarded_entity are treated as contributing cash and the entity's assets respectively to a newly formed partnership in exchange for partnership interests upon trust's distribution of interests in x and y to the remainder beneficiaries x and y will each be converted from a disregarded_entity to a partnership similar to situation in revrul_99_5 the distribution of x and y interests by the trust shall be treated as a non-taxable pro_rata distribution of x and y assets subject_to any related plr-130219-13 liabilities to the remainder beneficiaries in accordance with the fractional share of trust residue to which each remainder beneficiary respectively is entitled as if such assets had been distributed outright from trust to the remainder beneficiaries the beneficiaries will be treated as contributing their respective interests in those assets to a partnership in exchange for ownership interests in the partnership under sec_721 no gain_or_loss will be recognized by the remainder beneficiaries as a result of the conversion of the disregarded_entity to a partnership revrul_99_5 situation ruling_request consistent with the analysis for ruling_request the additional contributions shall be treated as non-taxable distributions of trust assets subject_to any related liabilities to the remainder beneficiaries in accordance with the fractional share of trust residue to which each remainder beneficiary respectively is entitled as if such assets had been distributed outright from trust to the remainder beneficiaries the beneficiaries will be treated as contributing their respective interests in those assets to x or y under sec_721 no gain_or_loss will be recognized by the remainder beneficiaries as a result of the additional contributions ruling_request sec_704 provides that income gain loss and deduction with respect to property contributed to the partnership by a partner is shared among the partners so as to take account of the variation between the basis of the property to the partnership and its fair_market_value at the time of contribution sec_1_704-3 provides that the purpose of sec_704 is to prevent the shifting of tax consequences among partners with respect to precontribution gain_or_loss under sec_704 a partnership must allocate income gain loss and deduction with respect to property contributed by a partner to the partnership so as to take into account any variation between the adjusted tax basis of the property and its fair_market_value at the time of the contribution this allocation must be made using a reasonable method that is consistent with the purpose of sec_704 sec_1_704-3 provides that the principles of sec_1_704-3 apply to allocations with respect to property for which differences between book_value and adjusted tax basis are created when a partnership revalues partnership property under sec_1_704-1 reverse c allocations a partnership that makes allocations with respect to revalued property must use a reasonable method that is consistent with the purposes of sec_704 and sec_704 sec_1_704-3 provides that sec_704 generally applies on a property-by- property basis therefore in determining whether there is a disparity between adjusted tax basis and fair_market_value the built-in gains and built-in losses on items of plr-130219-13 contributed or revalued property generally cannot be aggregated sec_1_704-3 provides a special rule allowing certain securities partnerships to make reverse sec_704 allocations on an aggregate basis specifically sec_1_704-3 provides that for purposes of making reverse sec_704 allocations a securities_partnership may aggregate gains and losses from qualified_financial_assets using any reasonable approach that is consistent with the purposes of sec_704 once a partnership adopts an aggregate approach the partnership must apply the same aggregate approach to all of its qualified_financial_assets for all taxable years in which the partnership qualifies as a securities_partnership sec_1_704-3 provides that a securities_partnership is a partnership that is either a management company or an investment_partnership and that makes all of its book allocations in proportion to the partners' relative book capital accounts except for reasonable special allocations to a partner who provides management services or investment advisory services to the partnership under sec_1 e iii b a partnership is an investment_partnership if on the date of each capital_account restatement the partnership holds qualified_financial_assets that constitute at least percent of the fair_market_value of the partnership's non-cash assets and the partnership reasonably expects as of the end of the first taxable_year in which the partnership adopts an aggregate approach under sec_1_704-3 to make revaluations at least annually sec_1_704-3 provides that qualified_financial_assets are any personal_property including stock that is actively_traded as defined in sec_1_1092_d_-1 defining actively_traded property for purposes of the straddle rules sec_1_704-3 and sec_1_704-3 provide two approaches to making aggregate reverse c allocations that are generally reasonable -- the partial netting approach and the full netting approach however sec_1_704-3 provides that other approaches may be reasonable in appropriate circumstances sec_1_704-3 provides that an allocation method or combination of methods is not reasonable if the contribution of property or event that results in reverse sec_704 allocations and the corresponding allocation of tax items with respect to the property are made with a view to shifting the tax consequence of built-in_gain or loss among the partners in a manner that substantially reduces the present_value of the partners' aggregate tax_liability furthermore sec_1_704-3 provides that the character and other tax_attributes of gain_or_loss allocated to the partners under an aggregate approach must preserve the tax_attributes of each item of gain_or_loss realized by the partnership be determined under an approach that is consistently applied and not be determined with a view to reducing substantially the present_value of the partners' plr-130219-13 aggregate tax_liability trust represents that x’s and y's allocations will comply with sec_1_704-3 trust represents that x and y will elect the partial netting approach described in sec_1_704-3 for making reverse sec_704 allocations sec_1_704-3 provides that to use the partial netting approach the partnership must establish appropriate accounts for each partner for the purpose of taking into account each partner's share of the book gains and losses and determining each partner's share of the tax gains and losses under the partial netting approach on the date of each capital_account restatement the partnership a nets its book gains and losses from qualified_financial_assets since the last capital_account restatement and allocates the net amount to its partners b separately aggregates all realized tax gains and all realized tax losses from qualified_financial_assets since the last capital_account restatement and c separately allocates the aggregate tax gain and aggregate tax loss to the partners in a manner that reduces the disparity between the book capital_account balances and the tax capital_account balances book-tax disparities of the individual partners after applying the relevant law to the information and representations submitted we rule that if x and y elect the partial netting approach for making reverse sec_704 allocations this will be a reasonable approach within the meaning of sec_1_704-3 provided that a contribution or revaluation of property and the corresponding allocation of tax items with respect to the property are not made with a view to shifting the tax consequences of built-in_gain or loss among the partners in a manner that substantially reduces the present_value of the partners' aggregate tax_liability ruling_request the aggregation rule_of sec_1_704-3 applies only to reverse sec_704 allocations therefore a securities_partnership using an aggregate approach must generally account for any built-in_gain or loss from contributed_property separately the preamble to sec_1_704-3 explains that the final regulations do not authorize aggregation of pre-contribution built-in gains and losses with built-in gains and losses from revaluations because this type of aggregation can lead to substantial distortions in the character and timing of income and loss recognized by contributing partners t d 1995_1_cb_120 however the preamble also recognizes that there may be instances in which the likelihood of character and timing distortions is minimal and the burden of making sec_704 allocations separate from reverse sec_704 allocations is great consequently sec_1_704-3 authorizes the commissioner to permit by published guidance or private_letter_ruling aggregation of qualified_financial_assets for purposes of making sec_704 allocations in the same manner as that described in sec_1_704-3 in revproc_2001_36 2001_1_cb_1326 the service granted automatic permission for certain securities partnerships to aggregate contributed_property for plr-130219-13 purposes of making sec_704 allocations revproc_2001_36 also described the information that must be included with the ruling requests for permission to aggregate contributed_property for purposes of making sec_704 allocations submitted by partnerships that do not qualify for automatic permission trust represents that the burden to x and y of making sec_704 allocations separate from reverse sec_704 allocations will be substantial x and y will use the partial netting approach described in sec_1_704-3 for making sec_704 and reverse sec_704 allocations the likelihood that this type of aggregation could be abused by x and y and its partners is minimal after applying the relevant law to the information submitted and representations made we rule that if x and y use the partial netting approach to make sec_704 allocations including reverse sec_704 allocations this will be a reasonable method within the meaning of sec_1_704-3 and is permitted by the commissioner under sec_1_704-3 provided that a contribution or revaluation of the property and the corresponding allocation of tax items with respect to the property are not made with a view to shifting the tax consequences of built-in_gain or loss among the partners in a manner that substantially reduces the present_value of the partners' aggregate tax_liability this ruling is limited to allocations of gain_or_loss from the sale_or_other_disposition of qualified_financial_assets made under sec_704 sec_704 and sec_1_704-3 specifically no opinion is expressed concerning allocations of items other than items of gain_or_loss from the sale_or_other_disposition of qualified_financial_assets or the aggregation of built-in gains and losses from qualified_financial_assets contributed to x and y by any partner other than the partners described in this ruling the remainder beneficiaries x and y must maintain sufficient records to enable them and their partners to comply with sec_704 and sec_737 additionally this ruling applies only to the contributions to x and y made in connection with the distributions by trust and treated as described above in ruling requests and by the partners for which trust supplied specific information concerning the contributed assets as described above and not to any other contributions by the partners or any other future partner ruling_request sec_731 provides that in the case of a distribution by a partnership to a partner gain shall not be recognized to such partner except to the extent that any money distributed exceeds the adjusted_basis of such partner's_interest_in_the_partnership immediately before the distribution and loss shall not be recognized to such partner except that upon a distribution in liquidation_of_a_partner's_interest in a partnership where no property other than that described in sec_731 or sec_731 is distributed to such partner loss will be recognized to the extent of the plr-130219-13 excess of the adjusted_basis of such partner's_interest_in_the_partnership over the sum of -- a any money distributed and b the basis to the distributee as determined under sec_732 of any unrealized_receivables as defined in sec_751 and inventory as defined in sec_751 sec_731 provides that for purposes of sec_731 and sec_737 the term money includes marketable_securities and such securities shall be taken into account at their fair_market_value as of the date of the distribution sec_731 provides that for purposes of sec_731 the term marketable_securities means financial instruments and foreign_currencies which are as of the date of the distribution actively_traded within the meaning of sec_1092 sec_731 provides that for purposes of sec_731 the term marketable_securities also includes any financial_instrument the value of which is determined substantially by reference to marketable_securities sec_731 provides that the term financial_instrument includes stocks and other equity interests evidences of indebtedness options forward or futures contracts notional_principal_contracts and derivatives sec_731 provides that sec_731 shall not apply to the distribution from a partnership of a marketable_security to a partner if such partnership is an investment_partnership and such partner is an eligible_partner thereof sec_731 provides that the term investment_partnership means any partnership which has never been engaged in a trade_or_business and substantially_all of the assets by value of which have always consisted of- i money ii stock in a corporation iii notes bonds debentures or other evidences of indebtedness iv interest rate currency or equity notional_principal_contracts v foreign_currencies vi interests in or derivative financial instruments including options forward or futures contracts short positions and similar financial instruments in any asset described in any other subclause of this clause or in any commodity traded on or subject_to the rules of a board_of trade or commodity exchange vii other assets specified in regulations prescribed by the secretary or viii any combination of the foregoing sec_731 provides that a partnership shall not be treated as engaged in a trade_or_business by reason of i any activity undertaken as an investor trader or dealer in any asset described in sec_731 or ii any other activity specified in regulations prescribed by the secretary sec_731 provides that the term eligible_partner means any partner who before the date of the distribution did not contribute to the partnership any property other than assets described in sec_731 plr-130219-13 based solely on the information provided and representations made we conclude that the beneficiaries will be eligible partners of x and y within the meaning of sec_731 even though their asset contributions will be deemed contributions as set out in rulings and provided that the beneficiaries do not contribute any property other than property described in sec_731 prior to the date they receive an in-kind distribution from x and y if the condition stated above is met and if x and y meet the definition of an investment_partnership under sec_731 after x and y are each converted from a disregarded_entity to a partnership an in-kind distribution to a partner of x or y will not be treated as a distribution of money as a result the in-kind distributions will not cause the partner to recognize gain_or_loss under sec_731 further both i the aggregate built-in_gain or loss at the partnership level and ii the portion of such aggregate built-in_gain or loss allocable to the partner receiving such distribution may be adjusted by the full amount of net unrealized_gain or loss in the assets so distributed except as specifically ruled upon above we express no opinion on the federal tax consequences of the transactions described above under any other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from any transaction that is not specifically covered by the above rulings this ruling is directed only to the taxpayer who requested it however in the event of a technical_termination of x or y under sec_708 the resulting_partnership may continue to rely on this ruling with regard to any relevant ruling contained within sec_6110 of the code provides that it may not be used or cited as precedent plr-130219-13 pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to trust's authorized representatives sincerely laura c fields laura c fields senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy of this letter for sec_6110 purposes
